DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14-15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kashiwabara in view of Lee et al (US 2007/0001584).
Regarding claim 1, Kashiwabara (Figs. 1A-1B) discloses a display apparatus comprising: one or more pixel groups, pixels of each of the one or more pixel groups being two- dimensionally disposed, and the pixels each including four light emitting elements EL, including a light emitting element of a red color RED in a singularity, a 
Kashiwabara does not specifically disclose the distance between any two of the light emitting elements is equal to or smaller than a resolution distance for an eye, the resolution distance varying with a viewing distance.
However, as set forth in KSR. "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp." KSR International Co. v. Teleflex Inc., 127 S.Ct. 1727 (2007).  Furthermore, it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).  Moreover, it has been held that the conclusion of obviousness may be made from common knowledge and common sense of a person of ordinary skill in the art without any specific hint or suggestion in a particular reference. In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545 (CCPA 1969). Therefore, it would have been obvious to set a distance between any two of the light emitting elements being equal to or smaller than a resolution distance for an eye and the resolution distance varying with a viewing distance because as common knowledge and common sense of a person of ordinary skill in the art, the distance setting between the sub-pixels could be adjusted so as not to exceed the resolution of the naked eye.

However, Lee teaches a display comprising a pixel group comprising either two light emitting elements of a blue color B (Fig. 6) or three light emitting elements of a blue color B (Fig. 7) for the purpose of reducing the driving current value applied to the light emitting elements of a blue color B, so that the life-time expectancy of the blue light emitting elements can be increases (0040]).  Accordingly, it would have been obvious to modify the displays of Kashiwabara by forming the pixel group to have either two or three light emitting elements of a blue color because the number of light emitting elements of a blue color can be selected depending upon the desired driving current value which is applied to each light emitting element of a blue color, as taught by Lee ([0039]).
Regarding claims 14-15, Kashiwabara (Figs. 1A-1B) further discloses: the light emitting elements comprise light emitting diodes (LED) ([0029]); and the display apparatus is constituted by a plurality of light emitting units that are two-dimensionally disposed and each include the pixels of the one or more pixel groups (i.e., plural pixel groups are arranged in a matrix”, see [0031]).
Regarding claim 16, Kashiwabara (Figs. 1A-1B) discloses an illumination apparatus comprising: one or more unit groups, units of each of the one or more unit groups each comprising a two-dimensionally disposed pixel including four light emitting elements, including a light emitting element of a red color RED in a singularity, a light emitting element of a green color GREEN in a singularity, and two light emitting 
Kashiwabara does not specifically disclose the distance between any two of the light emitting elements is equal to or smaller than a resolution distance for an eye, the resolution distance varying with a viewing distance.
However, as set forth in KSR. "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp." KSR International Co. v. Teleflex Inc., 127 S.Ct. 1727 (2007).  Furthermore, it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).  Moreover, it has been held that the conclusion of obviousness may be made from common knowledge and common sense of a person of ordinary skill in the art without any specific hint or suggestion in a particular reference. In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545 (CCPA 1969). Therefore, it would have been obvious to set a distance between any two of the light emitting elements being equal to or smaller than a resolution distance for an eye and the resolution distance varying with a viewing distance because as common knowledge and common sense of a person of ordinary skill in the art, the distance setting between the sub-pixels could be adjusted so as not to exceed the resolution of the naked eye.

However, Lee teaches a display comprising a unit group comprising either two light emitting elements of a blue color B (Fig. 6) or three light emitting elements of a blue color B (Fig. 7) for the purpose of reducing the driving current value applied to the light emitting elements of a blue color B, so that the life-time expectancy of the blue light emitting elements can be increases (0040]).  Accordingly, it would have been obvious to modify the displays of Kashiwabara by forming the unit group to have either two or three light emitting elements of a blue color because the number of light emitting elements of a blue color can be selected depending upon the desired driving current value which is applied to each light emitting element of a blue color, as taught by Lee ([0039]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kashiwabara and Lee et al as applied to claim 1 above, and further in view of Nakamura et al (US 7,864,271).
Kashiwabara does not disclose a difference between the peak wavelengths of the light emission of the two light emitting elements of the blue color is 5 nm to 30 nm both inclusive.
However, Nakamura (Fig. 32) teaches a display comprising: a pixel group including two light emitting elements of a blue color B disposed side by side, and a difference between the peak wavelengths of the light emission of the two light emitting elements of the blue color 5B1t and 5B2t is 5 nm to 30 nm both inclusive ([column 38, lines 15-22).  Accordingly, it would have been obvious to form a difference between the .
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kashiwabara, Lee et al and Nakamura et al as applied to claim 11 above, and further in view of Tanaka et al (US 2016/0196781).
Regarding claim 12, Kashiwabara does not disclose the display apparatus comprising a correction unit and a driver unit as claimed.
However, Tanaka (Figs. 4-7) teaches a display apparatus comprising: a correction processor unit 33 that corrects drive signals of the light emitting elements ([0139]); and a driver unit 17 that performs a light emission drive of the pixels in the plurality, on a basis of the drive signals corrected, the correction processor unit 33 correcting the drive signals on a basis of a correction coefficient that is set in advance on a basis of the peak wavelengths of the light emission of the light emitting elements (see Fig. 6 and [0145]).  Accordingly, it would have been obvious to include in the display apparatus of Kashiwabara with such correction process unit and driver unit in order to provide a known purpose of controlling the lighting of each pixel, as taught by Tanaka.
Regarding claim 13, Tanaka also teaches the correction coefficient is set for each of the pixels or for each of the pixel groups (see Fig. 6 and [0145]).
Response to Arguments
Applicant’s arguments with respect to independent claims 1 and 16 have been considered but are moot because the new references are applied in the new ground of

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/           Primary Examiner, Art Unit 2817